Citation Nr: 0519069	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-29 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to extension beyond October 2002 of a temporary 
total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 
based on surgery necessitating post-hospital convalescence 
for residuals of a compression fracture of L-1 with 
lumbosacral strain and degenerative disc disease (DDD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1956 to March 1959.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from an October 2002 rating action that 
granted a T/TR under the provisions of 38 C.F.R. § 4.30 based 
on surgery necessitating post-hospital convalescence for 
residuals of a compression fracture of L-1 with lumbosacral 
strain and DDD through August 2002, and thereafter assigned a 
schedular rating of 20 percent therefor from September 2002.  

By Decision Review Officer decision of July 2004, the RO 
granted an extension of a T/TR through October 2002, and 
thereafter assigned a 40 percent schedular rating for the 
veteran's service-connected back disability from November 
2002; the matter of extension of a T/TR beyond October 2002 
remains for appellate consideration.

In February 2005, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

At the hearing, the veteran requested a total disability 
rating based on individual unemployability due to service-
connected disabilities.  That issue has not been adjudicated 
by the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
an April 2004 duty to assist letter from the RO to the 
veteran, it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The record also reflects that outstanding VA medical records 
should be obtained.  At the February 2005 Board hearing, the 
veteran testified that additional records of treatment for 
his back disability at VA medical facilities in Loma Linda 
and Victorville, California support his claim for extension 
of a T/TR beyond October 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all follow-up 
treatment and evaluation of the veteran for residuals of a 
compression fracture of L-1 with lumbosacral strain and DDD 
at the Loma Linda VA Medical Center (VAMC) and the 
Victorville VA Clinic from November 2002 to the present time 
should be obtained and associated with the claims file.  The 
Board points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Loma 
Linda VAMC and the Victorville VA Clinic 
copies of all records of the veteran's 
treatment and evaluation for residuals of 
a compression fracture of L-1 with 
lumbosacral strain and DDD from November 
2002 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish the veteran a 
letter providing notification of the 
duties to notify and assist imposed by 
the VCAA.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matter on appeal that are not 
currently of record.  
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


